Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 05/17/22. Claims 21-23, 25-32, 34-35, 41-42 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 05/17/22 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 21,22-23, 25-26,31-32, 34-35 have been amended; Claims 41-42 are new; hence such, Claims 21-23, 25-32, 34-35, 41-42 are now pending in this application. 


                                             RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant submits that the claimed subject matter does not fall within any of these three enumerated groupings. The claims do not recite a mathematical formula and are not directed to a mental process. The Office contends that the claims recite a “series of steps instructing how to define a funds transfer for funds payout processing,” Office Action at pg. 12, and thus fall within the third grouping, certain methods of organizing human activity. While Applicant’s disclosure discusses concepts in the context of a funds payout system, the claims are directed to a technical solution for securing a user’s data from being exposed to a payer when that payer interacts with the user via a payout method. Thus, while the example context of the disclosure may be financial in nature, the claims themselves are not directed to a method of organizing human activity. Applicant submits that the claims do not pertain to fundamental economic principles/practices or any of the other items listed under certain methods of organizing human activity. As a result, the claims are not directed to certain methods of organizing human activity. Because the claims do not fall within any of the three enumerated groupings, the claimed subject matter is directed to eligible subject matter.
Examiner Response
Examiner respectfully disagrees.
The claims are reciting the identified abstract idea (steps instructing how to define a transfer of funds payment payout processing) placed in the Fundamental Economic Practice and/or Commercial interaction grouping of Abstract Ideas.
See the 35 U.S.C 101 rejection below.

Applicant argues#2
Even assuming arguendo that the claimed subject matter falls within one of those three groupings noted above (which Applicant does not concede), Applicant submits that the claimed subject matter constitutes an improvement to the area of data security and privacy. In particular, as explained by Applicant’s disclosure: The information provided by the payee 234 to the funds transfer method definition form 238 can be submitted to the funds payout computing system 210 such that the information is not received, stored, by or otherwise exposed to the payer computing system 242. As such, this approach allows sensitive information (i.e., personally identifiable information) to be electronically submitted by a payee 234 to define a payout destination, while limiting access to that sensitive information. Limiting the access can beneficially alleviate various compliance requirements of the payer 240 while also reducing the risk of the information being used for purposes beyond the intentions of the payee 234. Specification at [0020]
Also, as explained: The merchant 106, however, will beneficially not have access, store, or otherwise be exposed to the PH, thereby potentially reducing compliance concerns for the merchant 106 as well as reducing the complexities of the client application associated with the merchant 106. Specification at [0015] As explained above, Applicant’s disclosure describes mechanisms for limiting a payer’s access to sensitive information of a user (the payee), which can reduce the risk of that information being used for purposes beyond the intentions of the user. Furthermore, these mechanisms alleviate the payer’s responsibility of ensuring that the sensitive information is handled in a compliant manner as the payer does not receive, store, or handle that sensitive information. Thus, the mechanisms provide an improvement to the area of data security and privacy. In particular, these mechanisms involve linking a user’s personally identifiable information (which defines a payout destination) to a unique identifier that is redeemable for a token that permits a holder of that token to invoke a payout method to pay out to that payout definition of the user. Specification at  [0020]. The user is provided with the unique identifier and the user provides that identifier to a payer system to enable the payer system to redeem it for the token so that the payer system can invoke the payout method that utilizes the PII without the payer system being exposed to that PII. See id. The user’s PII is thus protected while enabling the payer system to pay out to the user. This is reflected within the claims. Claim 21, for example, recites: generating, by the transaction processor computer system, a unique identifier that is linked to the setup information and is usable to obtain a payout method token that enables a payer computer system to invoke the payout method without the payer computer system being exposed to the PII of the user that defines the user payout destination; sending, by the transaction processor computer system, the unique identifier to the user device of the user; receiving, by the transaction processor computer system, the unique identifier from the payer computer system that is distinct from the user device; in response to receiving the unique identifier, the transaction processor computer system: accessing the setup information using the unique identifier; creating, based on the setup information, the payout method to enable the payer computer system to pay out to the user payout destination; and storing the payout method in a database associated with the transaction processor computer system so that the payout method can be invoked by the payer computer system; sending the payout method token to the payer computer system; and in response to receiving a request from the payer computer system that invokes the payout method, the transaction processor computer system performing the payout method based on the request including the payout method token. Accordingly, the claimed subject matter allows for a payer (e.g., a merchant) to pay out to a user without the payer being exposed to certain information that the user desires to keep private from the payer but is relevant to the interaction. That is, the user’s personal information is kept secure and private while facilitating the interaction between the user and the payer. Applicant therefore submits that the claims are directed to statutory subject matter and thus are allowable.  Applicant thus submits that claim 21 and its dependent claims are directed to statutory subject matter. Independent claims 31 and its dependent claims are believed to also be directed to statutory subject matter for at least reasons similar to those provided for claim 21.
Examiner Response
Examiner respectfully disagrees.
Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
The paras of the specification that applicant references (paras 15, 20 and paras 20-22)  are reproduced below:

[0015] As described in more detail below, the funds payout computing system 110 can allow for a payee 112 to provide personally identifiable information (PID) in order to configure the payout destination. The merchant 106, however, will beneficially not have access, store, or otherwise be exposed to the PII, thereby potentially reducing compliance concerns for the merchant 106 as well as reducing the complexities of the client application associated with the merchant 106  

[0020] As indicated by communication 284 in FIG. 2, the information provided by the payee 234 to the funds transfer method definition form 238 can be submitted to the funds payout computing system 210 such that the information is not received, stored, by or otherwise exposed to the payer computing system 242. As such, this approach allows sensitive information (i.e., personally identifiable information) to be electronically submitted by a payee 234 to define a payout destination, while limiting access to that sensitive information. Limiting the access can beneficially alleviate various compliance requirements of the payer 240 while also reducing the risk of the information being used for purposes beyond the intentions of the payee 234. Upon receiving the communication 284 with the information submitted by the payee 234, the funds payout computing system 210 can generate a temporary unique identifier that is linked by the funds payout computing system 210 to the sensitive information that was submitted in the funds transfer method definition form 238 by the payee 234. The temporary unique identifier can be returned to the user device 230, as indicated by communication 288 in FIG. 2. The temporary unique identifier created by the funds payout computing system 210 can be for a one-time use, with a limited lifespan (.e., only valid for a 10 minutes). This temporary unique identifier can then be provided to the payer computing system 242 so that it can be incorporated into a subsequent API call to the funds payout computing system 210 to define the transfer method for the payee 234 on the funds payout computing system 210. Upon receiving the temporary unique identifier in the API call from the payer computing system 242, the funds payout computing system 210 can locate the linked information that was submitted in the funds transfer method definition form 238, which can include personally identifiable information, and then set up the funds transfer method for the payee 234. As shown in FIG, 2, the funds transfer method can be stored in a funds transfer method database 224 and be tied to the payee in a user database 226. Once the transfer method is created by the funds payout computing system 210 based on the sensitive information that was linked to the temporary unique identifier, a transfer method token can then be generated by the funds payout computing system 210 and provided to the payer computing system 242 for storage and subsequent use. As such, when the payer 240 desires to provide payee 234 with a payout, the payer computing system 242 can subsequently pass the transfer method token in appropriate messaging (i.e., a create payment API call) to the funds payout computing system 210 to cause the payout to be processed.

 [0021] The funds payout computing system 210 can be embodied as a computing device or server capable of processing, communicating, storing, maintaining, and transferring data. For example, the funds payout computing system 210 can be embodied as a server, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device. In some embodiments, the funds payout computing system 210 can be embodied as a computing device integrated with other systems or subsystems. In the illustrative embodiment of FIG. 2, the funds payout computing system 210 includes a processor 212, a system bus 214, a memory 216, a data storage 218, communication circuitry 220, and one or more peripheral devices 222. Of course, the funds payout computing system 210 can include other or additional components, such as those commonly found in a server and/or computer (e.g., various input/output devices), in other embodiments. Additionally, in some embodiments, one or more of the illustrative components can be incorporated in, or otherwise form a portion of, another component. For example, the memory 216, or portions thereof, can be incorporated in the processor 212 in some embodiments. Furthermore, it should be appreciated that the funds payout computing system 210 can include other components, sub-components, and devices commonly found in a computer and/or computing device, which are not illustrated in FIG. 2 for clarity of the description.
 [0022] The processor 212 can be embodied as any type of processor capable of performing the functions described herein. For example, the processor 212 can be embodied as a single or multi-core processor, a digital signal processor, microcontroller, a general purpose central processing unit (CPU), a reduced instruction set computer (RISC) processor, a processor having a pipeline, a complex instruction set computer (CISC) processor, an application specific  integrated circuit (ASIC), a programmable logic device (PLD), a field programmable gate array (FPGA), or other processor or processing/controlling circuit or controller. 

[0023] In various configurations, the funds payout computing system 210 includes a system bus 214 for interconnecting the various components of the funds payout computing system 210. The system bus 214 can be embodied as, or otherwise include, memory controller hubs, input/output control hubs, firmware devices, communication links (e.g., point-to-point links, bus links, wires, cables, light guides, printed circuit board traces, etc.) and/or other components and subsystems to facilitate the input/output operations with the processor 212, the memory 216, and other components of the funds payout computing system 210. In some embodiments, the funds payout computing system 210 can be integrated into one or more chips such as a programmable logic device or an application specific integrated circuit (ASIC). In such embodiments, the system bus 214 can form a portion of a system-on-a-chip (SoC) and be incorporated, along with the processor 212, the memory 216, and other components of the funds payout computing system 210, on a single integrated circuit chip.   

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (security) and reflected in the claims. The additional elements in the claim (the transaction processor computer system, the user device, the payer computer system and transaction initiator computer system) are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
 The rejection is maintained.


Applicant argues#3
Applicant disagrees, Applicant has amended the claims in order to advance prosecution. Applicant submits that the claims are patentably distinct as set forth below. Claim 21 has been amended to recite: sending, by the transaction processor computer system, the unique identifier to the user device of the user; receiving, by the transaction processor computer system, the unique identifier from the payer computer system that is distinct from the user device; in response to receiving the unique identifier, the transaction processor computer system: accessing the setup information using the unique identifier; creating, based on the setup information, the payout method to enable the payer computer system to pay out to the user payout destination; and storing the payout method in a database associated with the transaction processor computer system so that the payout method can be invoked by the payer computer system; sending the payout method token to the payer computer system; and in response to receiving a request from the payer computer system that invokes the payout method, the transaction processor computer system performing the payout method based on the request including the payout method token.
Applicant submits that Oborne does not teach or suggest at least these features of claim 21.
Oborne does not discuss the creation of a payout method in response to receiving a unique identifier, nor the returning of a token that can be used to invoke that payout method. That is, Oborne does not teach or suggest:
sending, by the transaction processor computer system, the unique identifier to the user device of the user; receiving, by the transaction processor computer system, the unique identifier from the payer computer system that is distinct from the user device; in response to receiving the unique identifier, the transaction processor computer system: accessing the setup information using the unique identifier; creating, based on the setup information, the payout method to enable the payer computer system to pay out to the user payout destination; and storing the payout method in a database associated with the transaction processor computer system so that the payout method can be invoked by the payer computer system; sending the payout method token to the payer computer system; and in response to receiving a request from the payer computer system that invokes the payout method, the transaction processor computer system performing the payout method based on the request including the payout method token. 3K 3k 3 Applicant therefore submits that claim 21 and its dependent claims are patentably distinct over Oborne. Independent claim 31 and its dependent claims are also believed to distinguish over Oborne for at least reasons similar to those provided for claim 21. 
Examiner Response
This argument is moot as a new grounds of rejection is provided, based on the amendments to the claims, see the section 103 rejection below.

                                         

                                                          Claim Interpretation 
MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
	Claim 1 recites, in line 4, “setup information that enables a payout method to be created that invokable to pay out to a user payout destination..”
	Claim 1 does not positively recite any activity (the payout method has not been created or paid out).
	Claim 31 recites the same language, and is also directed to intended use language, for the same reasons as claim 1.
Claim 23 recites, “ .. the PII includes routing information that enables the funds to be transferred to the account of the user.
Claim 23 does not positively recite any activity (the transferring of the funds has not actually occurred)
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.





                                                Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1. Claims 21-23, 25-32, 34-35, 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2 . Claims 21-23, 25-32, 34-35, 41-42 are directed to a CRMs or methods, which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 21 recites the limitations of:  
A method, comprising:
receiving, by a transaction processor computer system and from a user device of a user, setup information that enables a payout method to be created that is invokable to pay out to a user payout destination of the user, wherein the setup information includes personally identifiable information (PII) of the user that defines the user payout destination;
generating, by the transaction processor computer system, a unique identifier that is linked to the setup information and is usable to obtain a payout method token that enables a payer computer system to invoke the payout method without the payer computer system being exposed to the PII of the user that defines the user payout destination;
sending, by the transaction processor computer system, the unique identifier to the user device of the user;
receiving, by the transaction processor computer system, the unique identifier from the payer computer system that is distinct from the user device;
in response to receiving the unique identifier, the transaction processor computer system:
accessing the setup information using the unique identifier;
 creating, based on the setup information, the payout method to enable the payer computer system to pay out to the user payout destination; 
storing the payout method in a database associated with the transaction processor computer system so that the payout method can be invoked by the payer computer system; 
sending the payout method token to the payer computer system; and
in response to receiving a request from the payer computer system that invokes the payout method, the transaction processor computer system performing the payout method  based on the request including the payout method token.         
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction and a fundamental economic practice (steps for defining a funds payout process)  (e.g., receiving, setup information that enables a payout method to be created that is invokable to pay out to a user payout destination of the user, wherein the setup information includes personally identifiable information (PII) of the user that defines the user payout destination; generating, a unique identifier that is linked to the setup information and is usable to obtain a payout method that enables a payer computer system to invoke the payout method without the payer computer system being exposed to the PII of the user that defines the user payout destination; sending, the unique identifier to the user; receiving, the unique identifier from the payer; accessing the setup information using the unique identifier;  creating,  the payout method to enable the payer computer system to pay out to the user payout destination; storing the payout method; in response to receiving a request from the payer that invokes the payout method, performing the payout method  based on request including the payout method token.)         
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction and a fundamental economic practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 21 recites an abstract idea. Claims 31 is abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 21 includes the following additional elements:
-A transaction processor computer system
-A user device
-A token
-A payer computer system 
The transaction processor computer system, the user device, the token, and the payer computer system are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, 31 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 21,31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 22-23, 25-30, 33, 34-35, 41-42 which further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-622-23, 25-30, 33, 34-35, 41-42 are directed to an abstract idea. Thus, claims 21-23, 25-32, 34-35, 41-42 are not patent-eligible.







 
                  Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless —
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. Claims 21, 31 are rejected under 35 U.S.C. 102(a)(1) /(a)(2) as being anticipated by US 2015/0317613 to Clark.
Regarding claims 21 and 31:
Clark teaches: 
receiving, by a transaction processor computer system and from a user device of a user, setup information that enables a payout method to be created that is invokable to pay out to a user payout destination of the user, wherein the setup information includes personally identifiable information (PII) of the user that defines the user payout destination (At least: [0026], [0038], [0035]: 
[0026] During registration with the third-party (at the third-party application), the cardholder may provide a first set of information associated with creating a third-party account. For example, the cardholder may provide (or be provided with) a user identifier, a user password, and other credentials associated with a third-party account that the cardholder may use in subsequent interaction with the third-party. The first set of information resultantly serves to form a unique identifier for the third-party account. Note that the first set of information does not include identifiers for the cardholder account, itself. In the example embodiment, the cardholder provides or receives such third-party account information during interaction with the third-party application.
[0035] Upon authentication and/or validation, the payment processor computer system associates the secure identifier with the cardholder account associated with the authentication information. In at least one embodiment, the payment processor computer system creates a record associating a PAN associated with the authentication information and the secure identifier. Accordingly, a relationship between the secure identifier and the cardholder account is created and may be used to access anonymized transaction data associated with the cardholder account for the cardholder registering at the third-party application.
generating, by the transaction processor computer system, a unique identifier that is linked to the setup information and is usable to obtain a payout method token that enables a payer computer system to invoke the payout method without the payer computer system being exposed to the PII of the user that defines the user payout destination (At least: [0038], [0028])
[0038] In a second example, the payment processor computer system generates an authorization token associated with the cardholder account. The authorization token is similarly associated in a record with the PAN and the secure identifier. The authorization token may be provided, as described below, by a third-party computer system or third-party application to indicate that the cardholder account has been previously authorized. The authorization token may be stored at the third-party computer system, a computer system associated with the cardholder, or any other suitable location.
[0028] In order to provide anonymized transaction data using the methods described herein, the payment processor computer system associates the third-party account with the cardholder account. Accordingly, the third-party computer system transmits a secure identifier associated with the third-party account. The secure identifier may include at least a portion of the first set of information received from the cardholder. The secure identifier does not contain any information that may directly identify the cardholder account. Further, the secure identifier does not contain any information directly identifying the cardholder associated with the cardholder account. In the example embodiment, the secure identifier does not include, for example, the primary account number (PAN) associated with the cardholder account, the personal identification number (PIN) associated with the cardholder account, or any personally identifiable information (PII) associated with the cardholder. In at least one embodiment, the secure identifier represents an alphanumeric string that does not directly identify the cardholder account or the third-party account. The alphanumeric string (or secure identifier) is a unique identifier that is associated, at the third-party computer system, with the third-party account.

sending, by the transaction processor computer system, the unique identifier to the user device of the user (At least:[0095]
[0095] In a third example, payment processor computer system 112 generates and transmits a confirmation message 560 to third-party computer system 114. Confirmation message 560 indicates that third-party computer system 114 is authorized to receive transaction data associated with cardholder account 535. In at least some examples, confirmation message 560 is displayed to cardholder 22 at cardholder computing device 23 using secure authentication mechanism 540, a second mechanism (such as a different embedded frame, not shown), or an alert (not shown).
receiving, by the transaction processor computer system, the unique identifier from the payer computer system that is distinct from the user device (At least: Fig 5: 114, 522, 112 and associated text);
in response to receiving the unique identifier, the transaction processor computer system:  (At least: Fig 6 and associated text);
accessing the setup information using the unique identifier (At least: Fig 6: 610 and associated text);
creating, based on the setup information, the payout method to enable the payer computer system to pay out to the user payout destination (At least: [0023], [0025], [0026]);
[0023] In at least some cardholder-initiated financial transactions, the cardholder (e.g., an entity using a payment card such as a credit card, a debit card, or a prepaid card) may wish to share or otherwise provide transaction data to a third-party. Cardholders may wish to share such transaction data in order to participate in programs created by the third-party. Some third-parties incentivize particular cardholder behavior and provide cardholders with value-added services in the form of benefits when such cardholder behavior has occurred. Other third-parties may provide value-added services such as financial analysis services by analyzing cardholder transaction data.
[0025] Cardholders typically register with a third-party to obtain value-added services such as those described above. In the example embodiment, cardholders access third-party systems and request to register for value-added services. Cardholders may access third-party systems by using online applications for the third-parties, websites for the third-parties, computing devices for the third-parties (e.g., kiosks in shopping malls where a cardholder can register with the third-party), and interacting with representatives for the third-party in person or by other means. As used herein, any point of access used by a cardholder to register or interact with a third-party computer system may be referred to as a “third-party application.” As described, a third-party application may include, for example, a website hosted by or associated with the third-party computer system, an online application hosted by or associated with the third-party computer system, and any other application or service hosted by or associated with the third-party computer system.
storing the payout method in a database associated with the transaction processor computer system so that the payout method can be invoked by the payer computer system (At least: [0048], [0066]);
[0066] Database 120 may include a single database having separated sections or partitions, or may include multiple databases, each being separate from each other. Database 120 may store transaction data generated over the processing network including data relating to merchants, account holders, prospective customers, issuers, acquirers, and/or purchases made. Database 120 may also store account data including at least one of a cardholder name, a cardholder address, an account number, other account identifiers, and transaction information. Database 120 may also store merchant data including a merchant identifier that identifies each merchant registered to use the network, and instructions for settling transactions including merchant bank account information. Database 120 may also store purchase data associated with items being purchased by a cardholder from a merchant, and authorization request data. In the example embodiment, database 120 additionally stores data related to the authorization of third-party computer systems 114 to access anonymized transaction data associated with cardholder accounts. More specifically, this data includes records associating secure identifiers with cardholder accounts, authorization tokens with cardholder accounts, secure identifiers with particular third-parties, and formats and standards associated with the anonymizing of transaction data for particular third-parties and cardholder accounts.
sending the payout method token to the payer computer system (At least: [0095], [0096] 
0095] In a third example, payment processor computer system 112 generates and transmits a confirmation message 560 to third-party computer system 114. Confirmation message 560 indicates that third-party computer system 114 is authorized to receive transaction data associated with cardholder account 535. In at least some examples, confirmation message 560 is displayed to cardholder 22 at cardholder computing device 23 using secure authentication mechanism 540, a second mechanism (such as a different embedded frame, not shown), or an alert (not shown).

[0096] Upon authorization, anonymized transaction data (not shown) associated with cardholder account 535 may be transmitted from payment processor computer system 112 to third-party computer system 114. In one example, third-party computer system 114 transmits a request (not shown) for anonymized transaction data. The request for anonymized transaction data includes secure identifier 522. In at least some examples, the request for anonymized transaction data also includes authorization token 555 as an indication that the request for access to anonymized transaction data has been previously authorized. In additional examples, the request for anonymized transaction data may include limiters for a range of time, a category of purchases, a list of merchants, and a transaction value limit. In other words, the request for anonymized transaction data may be constrained to a particular time period, a category of purchases, a list of merchants, and a transaction value limit.

and
in response to receiving a request from the payer computer system that invokes the payout method, the transaction processor computer system performing the payout method  based on request including the payout method token (At least: [0095], [0096], [0097]
[0097] Accordingly, payment processor computer system 112 receives the request for transaction data associated with cardholder account 535 and/or cardholder 22. Payment processor computer system 112 processes the request by identifying cardholder account 535 associated with the request. In at least one example, payment processor computer system 112 identifies secure identifier 522 within the request for transaction data, retrieves a record including a reference corresponding to secure identifier 522, and identifies cardholder account 535 associated with secure identifier 522   
Claim 31 adds a non-transitory computer readable medium, having program intructions stored thereon that are executable to cause a transaction processor computer system to perform operations comprising (Clark: At least: [0107]).






                         Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.  Claims 22-23, 32 are being rejected under 35 U.S.C 103(a) as being unpatentable over Clark in view of US 2018/0005220 to Laracey et al, herein Laracey.
Regarding claim 22: Clark as shown in the rejection above, teaches the limitations of claim 21.
Clark does not teach, Laracey in the same field of endeavor teaches: 
wherein the payout method involves transferring funds from an account of a payer associated with the payer computer system to an account of the user that corresponds to the user payout destination (At least: [0015]);
[0015] The service provider may provide and/or utilize one or more types of payment instruments to a user (e.g., a consumer and/or a user in a digital transfer of funds) through a digital wallet accessible using the application of the user's communication device, which may be utilized by the user to pay for and complete a transaction with a merchant. Types of payment instruments may include payment accounts with the payment provider, financial accounts with other financial institutions, credit/debit cards, gift cards, and other types of funding sources. The service provider may utilize a cloud computing architecture to provide the digital wallet in a cloud computing model (e.g., through networked servers and devices) to the user. In this regard, payment instruments and/or digital wallets may be identified through one or more tokens stored to the user's communication device. Such tokens may be utilized during electronic transactions with a merchant by providing the tokens to the merchant and/or service provider during a transaction, where the service provider may select a payment instrument (e.g., one available in the digital wallet or specified in the token) for transaction processing, or allow the user to authenticate for use for the account/digital wallet and select a payment instrument for use during transaction processing. In further embodiments, the application executing on the user's computing device may allow for the user to authenticate upfront, find/enter a transaction, and allow the user to provide a payment instrument, such as through selection of stored payment instruments and/or entry of a new payment instrument.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the payout method involves transferring funds from an account of a payer associated with the payer computer system to an account of the user that corresponds to the user payout destination in order to ensure that users are alerted that the online service provider is accepted for transactions with the merchant (Laracey: [0024]).
Claim 32 is being rejected using the same rationale as claim 22.
	Regarding claim 23, Clark teaches the method of claim 22. Clark further discloses wherein the PII includes routing information that enables the funds to be transferred to be transferred to the account of the user (At least: [0060]:
[0060] After a purchase has been made, a clearing process occurs to transfer additional transaction data related to the purchase among the parties to the transaction, such as merchant bank 26, interchange network 28, and issuer bank 30. More specifically, during and/or after the clearing process, additional data, such as a time of purchase, a merchant name, a type of merchant, purchase information, cardholder account information, a type of transaction, information regarding the purchased item and/or service, and/or other suitable information, is associated with a transaction and transmitted between parties to the transaction as transaction data, and may be stored by any of the parties to the transaction. As described herein, in at least some examples a cardholder 22 may approve a third-party computer system 114 to receive anonymized transaction data after third-party computer system 114 is authorized to receive such anonymized transaction data. As described herein, “anonymized transaction data” represents transaction data that has information that may be used to directly identify a cardholder account or cardholder 22 removed from its records.
Examiner note: Claim 23 is directed to intended use language, see the Claim Interpretation section above.




                             

6.	Claims 25, 29, 34, 41-42 are being rejected under 35 U.S.C 103(a) as being unpatentable over Clark in view of US 2014/0019358 to Priebatsch.
	Regarding claim 25, Clark teaches the method of claim 21. Clark does not teach, Priebatsch in the same field of endeavor teaches:
	sending by the transaction processor computer system a script that is executable to cause a form that includes a set of fields to be displayed to the user, wherein the set of fields are operable to receive the PII (At least: [0029]);
 [0029] A representative method 400 for safely transacting a payment in accordance with embodiments of the current invention is shown in FIGS. 4A and 4B. Prior to initiating a payment transaction, the user activates her account (step 402) and register her payment instrument (step 404). In some embodiments, the user activates the account by first providing the identifying information to an identity manager using, for example, a mobile device (step 406). The identity manager then creates a user account record in a database; the record contains the obtained identifying information. The identity manager also generates a unique identifier (e.g., a QR code) tied to the account (step 408) and transmits this unique identifier to the user (step 410). The identifier is stored in the user's mobile device for initiating a future payments. To register the payment instrument, the user first issues a registration request to the identity manager (step 412). Upon receiving the request, the identity manager responds with a registration form (e.g., in the form of a web page) in which the user can enter information about the payment instrument (step 414). A client-side script accompanies the registration form and, when executed, the script causes the user-entered data to be submitted directly to a third-party payment processor's gateway (step 416). The third-party payment gateway then generates a redirect URL having the Internet address of the identity manager and a token identifying the payment instrument associated with the user (step 418). When the user's browser follows the redirect URL, the generated token is transmitted to the identity manager and stored therein for transacting future payments (step 420). When the user purchases goods or services from a merchant, the user presents the stored QR code to the merchant's system using the mobile device (step 422). The merchant's system scans the QR code and transmits it along with the payment amount to the identity manager (step 424). The identity manager identifies the user's information based on the QR code and the user's database record (step 426). The identity manager then retrieves the stored payment token associated with the user's account and passes it along with the payment amount to the third-party payment gateway for payment authorization (step 428). The third-party payment gateway may grant or reject the payment request against the payment instrument (step 430). The approval or denial of the payment transaction may be sent from the third-party payment gateway to the identity manager for re-transmission to the merchant's system or directly to the merchant's system to complete the transaction (step 432). While several inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the function and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the inventive embodiments described herein.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include sending by the transaction processor computer system a script that is executable to cause a form that includes a set of fields to be displayed to the user, wherein the set of fields are operable to receive the PII in order to ensure that mobile payment transaction can be conducted in a secure manner (Priebatsch: [0007], [0018],[0020]).
	Regarding claim 29, Clark teaches the method of claim 21. Clark does not teach, Priebtatsch in the same field of endeavor teaches wherein the unique identifier is a single use token that is valid for a specified interval of time (At least: [0024]);
[0024] Additionally, the unique identifier may be used as a seed to generate a multitude of QR codes all of which can be decoded back to a single unique QR code, allowing for new QR codes to be generated and pushed to the mobile device 102 on a periodic, per-transaction or time-out basis. Wherein QR code is akin to the unique identifier (a single use token). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the unique identifier is a single use token that is valid for a specified interval of time in order to ensure that mobile payment transaction can be conducted in a secure manner (Priebatsch: [0007], [0018],[0020]).

Regarding claim 34: Clark teaches the medium of claim 31.
Clark does not teach, Priebatsch teaches:
wherein the operations further comprise: sending to the user device a script that is executable within an application hosted by the user device, wherein the script is executable to receive the setup information (At least: [0029]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the operations further comprise: sending to the user device a script that is executable within an application hosted by the user device, wherein the script is executable to receive the setup information in order to ensure that a transaction can be safely conducted (Priebatsch: [0029]).



	Regarding claim 41, Clark teaches the method of claim 25. Clark does not teach, Priebtatsch in the same field of endeavor teaches wherein the script is executable using a client application provided to the user device from the payer computer system, and wherein the script is executable to send the setup information to the transaction processor system without exposing the PII of the user to the payer computer system (At least: [0025);
[0025] In the registration phase, the user registers a payment instrument (e.g., a credit card, a bank account, or a pre-loaded payment card) to her user account. In a representative transaction flow, the user U first issues a registration request to the management server 106 using the mobile device 102. The management server 106 responds to the request with a registration form (e.g., in the form of a web page), which is displayed on the mobile device 102 in a manner that permits the user U to enter information identifying the payment instrument to be registered. In one embodiment, the registration form includes a client-side script that directly submits the data entered by the user to a third-party payment processor's gateway 320 over, for example, a secure sockets layer (SSL) connection. The user-entered data is stored in or by the third-party payment gateway 320, which also generates a "redirect" uniform resource locator (URL) that includes the Internet address of the management server 106 and a token that identifies the payment instrument, but which does not identify the user U. When the user submits the entered registration data, the client-side script causes a request for the redirect URL also to be transmitted to the gateway 320. When the redirect URL arrives at the mobile device 102 and is processed by the user's browser, it redirects the browser back to the management server 106 without displaying any content, thus creating the impression that the user has never left the management server site. In another representative transaction flow, the user U transmits information about the payment instrument to the management server 106 using the mobile device 102. The management server 106 encrypts the received information with a one-way key and passes the encrypted data to the third-party payment gateway 320. The third-party gateway 320, which is the only party having the key to decrypt the date in the transaction, generates a token that identifies the registered payment instrument. The generated token is transmitted back to the management server 106 and stored therein for transacting future payments. Because the data including a user's identity and payment instrument are separately stored in the management server 106 and the third-party payment gateway 320, respectively, unauthorized access to any one of the records therein is insufficient to initiate a payment transaction under the user's name; this, again, ensures the security of the mobile payment.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the script is executable using a client application provided to the user device from the payer computer system, and wherein the script is executable to send the setup information to the transaction processor system without exposing the PII of the user to the payer computer system in order to ensure that unauthorized access to anyone of the records, therein is insufficient to initiate a payment transaction under the user's name; this, again, ensures the security of the mobile payment (Preibatsch: [0025]).
	Regarding claim 42, Clark teaches the method of claim 21. Clark does not teach Priebatsch in the same field of endeavor teaches, wherein the unique identifier is single-use token that is usable once to obtain the payment method payout token from the transaction processor computer system (At least: [0024]);
[0024] Additionally, the unique identifier may be used as a seed to generate a multitude of QR codes all of which can be decoded back to a single unique QR code, allowing for new QR codes to be generated and pushed to the mobile device 102 on a periodic, per-transaction or time-out basis. Wherein QR code is akin to the unique identifier (a single use token). 
and wherein the payout method token is a multi-use token that is usable to perform multiple invocations of the payout method to pay out to the user payout destination (At least: [0023]);
[0023]
The readable code may be a mature code (e.g., a QR code or a bar code), a seed code that can generate a mature code later, or an authentication token. In one embodiment, the readable code is unchangeable. In another embodiment, the readable code is reset periodically (e.g., in a predetermined period of time) for security purposes or upon receiving a request from the user.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the unique identifier is single-use token that is usable once to obtain the payment method payout token from the transaction processor computer system; and wherein the payout method token is a multi-use token that is usable to perform multiple invocations of the payout method to pay out to the user payout destination in order to ensure that the mobile payment transaction can be conducted in a secure manner (Priebatsch: [0007], [0018],[0020]).

7.	Claims 26, 28 are being rejected under 35 U.S.C 103(a) as being unpatentable over Clark in view of Laracey and further in view of El Awady (US 2012/0136780).
Regarding claim 26: Clark teaches the method of claim 22. Clark further teaches wherein the setup information specifies a currency, an account number, and a routing number usable for transferring the funds from the account of the payer to the account of the user (At least: [0026], [0052]);
[0026] During registration with the third-party (at the third-party application), the cardholder may provide a first set of information associated with creating a third-party account. For example, the cardholder may provide (or be provided with) a user identifier, a user password, and other credentials associated with a third-party account that the cardholder may use in subsequent interaction with the third-party. The first set of information resultantly serves to form a unique identifier for the third-party account. Note that the first set of information does not include identifiers for the cardholder account, itself. In the example embodiment, the cardholder provides or receives such third-party account information during interaction with the third-party application.
[0052] As used herein, the terms “transaction card,” “financial transaction card,” and “payment card” refer to any suitable transaction card, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a prepaid card, a gift card, and/or any other device that may hold payment account information, such as mobile phones, Smartphones, personal digital assistants (PDAs), key fobs, and/or computers. Each type of transactions card can be used as a method of payment for performing a transaction. In addition, consumer card account behavior can include but is not limited to purchases, management activities (e.g., balance checking), bill payments, achievement of targets (meeting account balance goals, paying bills on time), and/or product registrations (e.g., mobile application downloads).

Clark does not teach, El Awady teaches a routing number usable for transferring the funds from the account of the payer to the account of the user (At least: “private label account number, starting with a 4, assigned within a Visa BIN range, satisfying mod-lo. Depending on the implementation, the account number may be used for routing the transaction via a bank account number, identifying the payment and ensuring proper account formatting.” [0040]; Fig. 4B “currency” [0113]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Clark’s invention to include a routing number usable for transferring the funds from the account of the payer to the account of the particular user in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).
Regarding claim 28, Clark as shown in the rejection above, teaches the limitations of claim 25.
Clark does not teach, El-Awady teaches: 
 wherein the script is executable to determine if values provided for the set of fields are valid before the values are sent to the transaction processor computer system. (“Field Values Required for Settlement of a Load Transaction Field Field Name Valid Values Header Message status flag.” Table 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Clark’s invention to include wherein the script is executable to determine if values provided for the set of fields are valid before the values are sent to the transaction processor computer system in order to ensure that the transaction request is validated prior to the transfer of funds (El Awady: [0043]).
8.	Claims 27- are being rejected under 35 U.S.C 103(a) as being unpatentable over Clark in in view of Preibatsch and further in view of US 2006/0163341 to Tulluri
	Regarding claim 27, Clark teaches the method of claim 25.  Clark does not teach, Tulluri in the same field of endeavor teaches wherein the set of fields displayed to the user are based on a country value provided by the user (At least: Fig 1B; [0071], [0072], [0047],[0052], [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Clark’s invention to include wherein the set of fields displayed to the user are based on a country value provided by the user in order to ensure that a person in a foreign county may easily access cash by simply locating a provider kiosk (Tulluri: [0047]).

	
9.   Claims 30, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark in view of Preibatsch and further in view of Mittal (U.S. Pub. No. 20130124364 A1). 
 Regarding claim 30: Clark teaches the method of claim 29. 
Clark does not teach, Mittal teaches:
	 wherein the payout method token is valid for a greater interval of time than the single-use token, and wherein while the payout method token is valid, the payout method token is usable to request that the payout method be performed. ("one time use, limited time use, or both ... one-time use only within the time window in which the transaction ID is valid. The length of this time window may be determined as desired by the system operators, with a time duration in which the transaction ID is valid on the order of weeks, days, hours, or even minutes (e.g. 1 minute, 5 minutes, 1 hour, 1 day, 1 week and so on) " [0056)]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Clark’s invention to include wherein the payout method token is valid for a greater interval of time than the single-use token, and wherein while the payout method token is valid, the payout method token is usable to request that the payout method be performed in order to ensure that the security is enhanced because the merchant never gets direct access to the customer's financial account information. (Mittal: Abstract).

 Regarding claim 35: Clark teaches the medium of 31.
Clark does not teach, Mittal teaches: 
 wherein the unique identifier is usable once to obtain the payout method token and is valid for a specified interval of time that is less than a time for which the payout method token is valid. ("one time use, limited time use, or both ... one-time use only within the time window in which the transaction ID is valid. The length of this time window may be determined as desired by the system operators, with a time duration in which the transaction ID is valid on the order of weeks, days, hours, or even minutes (e.g. 1 minute, 5 minutes, 1 hour, 1 day, 1 week and so on) " [0056)).
Therefore it would have been obvious to one of ordinary skill in the art a the time of filing to have modified Clark’s invention to include wherein the unique identifier is usable once to obtain the payout method token and is valid for a specified interval of time that is less than a time for which the payout method token is valid in order to ensure that the security is enhanced because the merchant never gets direct access to the customer's financial account information. (Mittal: Abstract).
                             


                                 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMONDI can be reached on 302-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/27/2022